This is an appeal by claimant from a judgment of the Court of Claims in favor of claimant in the sum of $503, representing the amount of the funeral bill incurred in the burial of claimant’s intestate. The sole question involved is whether or not claimant has proved pecuniary damages. Decedent, while a patient at the Hudson River State Hospital where he was found to be suffering from a form of dementia praeeox, paranoid type, was struck, beaten and generally ill-treated by an employee of the hospital without reasonable or probable cause, inflicting injuries which caused his death on the same day. The court properly found that the decedent was free from contributory negligence and that the State was liable for the misconduct of its employee. It also found that the mental condition of decedent at the time of his death was such as to indicate that he would be unable to resume his place in society, continue with the vocation in which he had been engaged and otherwise take part in the affairs of the world. The only medical testimony is to the effect that claimant’s intestate was hopelessly insane and there could be no recovery. Claimant has failed to prove pecuniary damages and the judgment should be affirmed. Judgment affirmed, without costs. Hill, P. J., Crapser, *796Bliss and Schenek, JJ., concur; Heffernan, J., dissents in the following memorandum : I dissent and vote to reverse the judgment. I believe the claimant is entitled to an award. In sustaining this judgment we are, in effect, holding that there is an “ open season ” in which any unfortunate inmate in any of our institutions for the insane may be done to death without liability on the part of the State, provided a psychiatrist can be found who will testify that the person murdered was permanently insane. That testimony in this ease was furnished by an emplo)ree of the hospital where the patient was confined. Who can say that this patient" never would have recovered? Medical science is rapidly progressing. That which was but yesterday regarded as miraculous in medical science is an accepted fact today. [See post, p. 935.]